Citation Nr: 1755341	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1985. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the RO. 

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned. A copy of the hearing transcript is associated with the claims file. In June 2015, the Board remanded the claim for further development. 

In a January 2017 decision, the Board denied the Veteran's claim for service connection. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In July 2017, the Court granted the parties Joint Motion for Partial Remand (JMPR) and vacated the Board's January 2017 decision, and remanded the claim on appeal to the Board for further development and consideration. 

The Veteran was previously represented by Veterans of Foreign Wars of the United States (VFW). In February 2017, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of attorney Mary Anne Royle (Veterans Law Office of Mary Anne Royle). The Board recognizes the change in representation.

The issue of entitlement to a total rating based on individual unemployability (TDIU) was denied in a September 2017 rating decision. The Veteran filed a notice of disagreement to this rating action in November 2017. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue. Although the matter is therefore within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify these matters to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue). 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

 
FINDING OF FACT

A bilateral hearing loss disability was not manifest during service or within one year of separation. Bilateral sensorineural hearing loss disability is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The Veteran asserts that noise exposure in service caused his bilateral hearing loss disability.

In the Veteran's April 1965 service entrance examination, the Veteran denied hearing loss or trouble and clinical evaluation showed that his ears were normal. The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows (note ASA to ISO-ANSI conversion):
		


HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
30
15
5
5
0

In a May 1967 service treatment record, the Veteran denied hearing loss and ear trouble. In an October 1968 service treatment record, the Veteran also denied hearing loss and ear trouble. The medical professional estimated the Veteran's hearing as "good." The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows:
			


HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
10
0
LEFT
5
10
5
10
5

A November 1970 service treatment record indicates that following an audiological examination, the medical professional estimated the Veteran's hearing as "good." The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows:


			


HERTZ




500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
15
15
5
0
15

In a December 1973 service treatment record, the Veteran denied hearing loss and ear trouble. Furthermore, the Veteran was assigned a "1" rating assessing hearing under the PULHES profile system, indicating that the Veteran's hearing was in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows:
			


HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
10
10
15
15

According to a February 1977 service treatment record, the Veteran's ears were inspected and his tympanic membranes were gray, shiny, and motive and therefore normal. In a February 1984 service treatment record, the Veteran also denied hearing loss and ear trouble. In the October 1984 service exit examination, the Veteran was assigned a "1" rating assessing hearing under the PULHES profile system, indicating that the Veteran's hearing was in a high level of fitness. See id. The Veteran underwent an audiological examination which showed that his puretone thresholds, in decibels, were as follows:



			


HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
10
10
10
10
10

The examiner noted, in pertinent part, "mild (L) all frequency hearing deficit. Despite the examiner's notation, the service treatment records show no complaints or findings of hearing loss disability. 

However, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran first complained of bilateral hearing loss about 12 years after service. In his March 1997 VA application for service-connected compensation, he stated that he had gradual, severe hearing loss since about 1983. During the April 2015 Board hearing, the Veteran testified that he first noticed hearing problems around the general time period of 1990; between 1985 to 1990. In a June 1997 VA examination, the examiner noted that the Veteran complained of decreased hearing for the past five to six years. In a June 2001 VA medical treatment record, the physician noted that the Veteran complained about hearing loss and that it had been present for about 10 years. The physician noted that it was obvious that the Veteran does have a mild to moderate hearing loss and the impression was a bilateral sensorineural hearing loss. The August 2001 VA medical treatment record indicates that the Veteran underwent an audiological examination, which revealed asymmetrical, bilateral sensorineural hearing loss.

In February 2013, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:

			


HERTZ




500
1000
2000
3000
4000
RIGHT
30
45
65
75
70
LEFT
55
65
75
75
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. 

The audiologist opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event during the Veteran's period of service. The audiologist explained that there was no evidence that acoustic trauma occurred for the Veteran during his period of service. The audiologist concluded that if there is a current hearing loss and hearing was clinically normal at separation, there is no scientific evidence to support a nexus between the current hearing loss and events during service. 

A March 2014 letter from the Veteran's treating physician indicates that the Veteran was exposed to aircraft noise on the flight line for ten years without the benefit of ear protection during his military career. The physician stated that the Veteran has had progressive hearing loss in both ears and currently has moderately severe binaural losses. The physician reported that an audiogram was not performed at the Veteran's separation from service and concluded that it was probable that his exposure to high levels of aircraft noise contributed to his current hearing disability. 

A September 2015 private treatment record reflects that the Veteran sought treatment for hearing loss. The Veteran reported that he was exposed to a lot of small arms fire during his period of service. On examination, the assessment was asymmetrical sensorineural hearing loss. The physician determined that hearing loss in the right ear was worse than would be expected and concluded that it was due on a more likely than not basis to his military service.

In an October 2015 VA examination addendum, the VA audiologist stated that the Veteran's service treatment records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability had occurred during military service. Citing to the Institutes of Medicine 2006 study that stated that there was insufficient scientific basis to conclude that permanent hearing loss that is directly attributable to noise exposure will develop long after the noise exposure had occurred (the study concluded that a prolonged delay in the onset of noise-induced hearing loss was "unlikely"), the audiologist determined there was no evidence to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure therein.

In the December 2015 VA examination addendum opinion, the audiologist reiterated her opinion from October 2015 and stated that any hearing examination performed subsequent to service would not alter her opinion given the Veteran had normal hearing at separation from service.

The claim of service connection for bilateral hearing loss disability must be denied. Despite the Veteran's contentions that his current bilateral hearing loss disability is due to noise exposure incurred in service, the more probative opinions conclude that it is less likely that there exists a relationship, or nexus, between the current bilateral hearing loss disability and noise exposure incurred in service. 

The audiologist conducting the February 2013 concluded that there was no scientific evidence to support a nexus between the current hearing loss and events of the Veteran's period of service given that his hearing was clinically normal at separation. In the October and December 2015 VA examination addendums, the audiologist, in opining that the Veteran's current hearing loss disability was not related to noise exposure incurred in service, accepted the findings of the Institutes of Medicine 2006 study (there was insufficient scientific basis to conclude that permanent hearing loss that is directly attributable to noise exposure will develop long after the noise exposure had occurred, i.e., a prolonged delay in the onset of noise-induced hearing loss was "unlikely"). Furthermore there are no complaints of a bilateral hearing loss disability until many years after service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board has considered the statements provided by the private physicians in March 2014 (it was probable that his exposure to high levels of aircraft noise contributed to the Veteran's current hearing disability) and September 2015 (the hearing loss in the right ear was worse than would be expected and was more likely than not due to the Veteran's military service). To the extent these statements represent evidence in favor of the claim the Board is affording them little probative value because they appear to be based on a history provided by the Veteran. LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value). 

This matter was remanded from the Court by joint motion for the Board to reevaluate the March 2014 and September 2015 non-VA medical opinions. While the Veteran had in-service noise exposure and noise-induced hearing loss, the physicians do not address the question of delayed onset hearing loss. Thus, to the extent that the March 2014 and September 2015 statements can be viewed as positive evidence supporting the Veteran's claim, they are speculative at best and conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). For these reasons, the March 2014 and September 2015 statements, to the extent that they are in favor of the Veteran's claim, are afforded little probative value.

The more probative opinions are the opinions offered by the VA audiologist in February 2013, October 2015 and December 2015. The Board reiterates that the VA audiologist in October and December 2015 did not dispute that the Veteran experienced noise exposure during his period of service; however, the audiologist concluded that the Veteran's current hearing loss disability was not caused by his period of service, including noise exposure therein. The audiologist explained a prolonged delay in the onset of noise-induced hearing loss was unlikely" (See October and December 2015 VA examination addendums). The Board has the authority to and affords more probative weight to the opinion of the VA audiologist offered in February 2013, October 2015 and December 2015. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, there is no evidence of a bilateral sensorineural hearing loss in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of sensorineural hearing loss disability within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his bilateral hearing loss disability to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he sustained acoustic trauma in service. However, he is a lay person and is not competent to establish that his current bilateral hearing loss disability onset as a result of any in-service acoustic trauma. The Veteran is not competent to offer opinion as to etiology of any current bilateral hearing loss disability. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a bilateral hearing loss disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


